Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to because figure 12 box 704 needs to be labelled descriptively with text.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1 , 7,8,9 are  rejected under 35 U.S.C. 102(a)(1)  as being anticipated  by Koike ( 2019/0288620 ) cited by Applicant .

Koike discloses control apparatus comprising drive instruction value generator configured  to generate a first drive instruction value that is greater than or equal to 0 , which correspond to torque in a fist rotation direction, for driving a fist motor that applies the torque in the first rotation direction to a shaft and second drive instruction value that is less than or equal to 0 which correspond to torque in second rotation direction for driving a second motor which is different  from fist motor that applied torque in second direction   which is an opposite direction to first rotation direction to shaft, see fig 7  #112,#120 , #102,#101  paragraphs 41-45  and fig 12 and fig 1 .  Koike also discloses claims 8 and 9, conveying apparatus and imaging apparatus see paragraph 133. 

Allowable Subject Matter

Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art does not disclose absolute value of a difference between present output value of angle detector  and is less than or equal to minimum resolution of detection ,  speed of shaft is less  than or equal to predetermined speed threshold value ,  terminates generating  first  drive instruction value and second instruction value upon determining present out value of angle detector  configured to detect rotation angle of shaft  and target output  value of angle detector are equal to each other,  first drive instruction value that increases or decreases in response to control instruction value that is input within a range in which first drive instruction value change from 0 to predetermined first threshold value and 


Prior art 11073198 discloses second torque direction and second motor. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068. The examiner can normally be reached m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana  can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846